Title: From John Adams to Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 10 November 1785
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)


          
            Gentlemen
            Grosvenor Square Novr 10th 1785—
          
          I have received your Favour of the 4th of this Month and am surprised to hear of the bad Condition of the Hotel, after all the great Expences which have been laid out upon it to put it in tenantable repair.— the House is so vast and requires so much Expence to furnish it.— it stands upon so vile a Gragt and has so miserable a Prospect in Front, that I know not whether another Minister from the United states will ever be willing to live in it. be this as it may I shall certainly leave it to another Minister to judge for himself, what to do with it. My advice to Congress would rather be to sell it for what it would fetch, than to be thus continually at expence for repairs.— you will be so good then as to have the opening in the roof repaired so as to keep out the weather, but no other repairs or Expences about it but what are absolulety necessary to prevent the House from receiving further Damage—
          The inclosed Letter to Messrs Willinks, I am desired to forward by Mr Arthur Lee. I should be obliged to those Gentlemen if they would inform me of the receipt of it—
          your most obedient servt—
         